Citation Nr: 1139880	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma, left lower lip, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension to include as secondary to a service-connected disability and as due to herbicide exposure.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 29, 2009 and in excess of 30 percent from May 29, 2009.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right wrist fracture with degenerative changes.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.
7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a hearing before the Decision Review Officer (DRO) at the RO in September 2008.  A hearing was also held in February 2011 at the RO before the undersigned Acting Veterans Law Judge who is rendering the determination in this case.  Transcripts of these hearings are in the claims file.  At the February 2011 hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).  

In an October 2009 statement, the Veteran indicated that he disagreed with the May 29, 2009 effective date assigned for the increased 30 percent rating granted by a September 2009 rating decision.  He stated that he wished to have the 30 percent rating assigned back to the effective date of service connection, May 31, 2007.  The Veteran's appeal includes the question of whether the Veteran is entitled to an effective date for the 30 percent rating for PTSD back to the original effective date of service connection as this is an initial increased rating claim and staged ratings have been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran has not alleged that he desires an effective date prior to May 31, 2007; therefore, the Board has styled the issue as stated on the first page of this decision and has not separately identified an issue of entitlement to an earlier effective date for the 30 percent rating. 

In August 2011, the undersigned sent the Veteran a letter informing him that his February 2009 VA Form 9, Substantive Appeal, provided conflicting statements regarding whether he wished to appeal the matters of increased ratings for peripheral neuropathy of the bilateral lower and upper extremities.  The letter asked the Veteran to submit a statement clarifying whether he wished to continue or withdraw appeals of any of these issues.  The letter noted that the undersigned would proceed with adjudication of the appeals regarding peripheral neuropathy if a response was not received within 30 days.  The 30-day time period has lapsed and a response from the Veteran was not received; therefore, the Board is considering his nonresponsiveness as a desire to continue the appeals of these conditions.  The issues have been characterized accordingly. 

At the February 2011 hearing, the Veteran stated that he believed skin cancer of the forehead, back, and leg were also related to his exposure to herbicides in service.  Board Hearing Tr. at 4-5.  A final April 2009 rating decision denied service connection for skin cancer of the forehead, back, and leg; therefore, this testimony raises the issue of whether new and material evidence has been presented to reopen a claim of service connection for skin cancer of the forehead, back, and leg.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The claims for service connection for hypertension, an increased disability rating for service-connected right wrist fracture with degenerative changes, increased disability ratings for peripheral neuropathy of the bilateral upper and lower extremities, and entitlement to a TDIU are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran has not been shown to have squamous cell carcinoma of the left lower lip that is causally or etiologically related to his military service, including to herbicide exposure.

2.  Throughout the entire appeal period, the Veteran's PTSD has resulted in avoidance of people, sleep impairment, depressed mood, anxiety, hypervigilance, irritability, and startle response that is reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); the Veteran's disability does not more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the left lower lip was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial disability rating of 30 percent, but no greater, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
With respect to the Veteran's claim for service connection for squamous cell carcinoma of the left lower lip, the notification requirements have been met.  The RO provided the appellant with notice in June 2007 prior to the initial decision on the claim in February 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice have been met.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the June 2007 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  The Veteran was also notified of the evidence required to substantiate a claim for service connection for disabilities claimed due to Agent Orange exposure.  

In addition, the RO notified the Veteran in the June 2007 notice letter about the information and evidence that VA will seek to provide.  The letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The June 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Finally, the June 2007 letter notified the Veteran regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, all the notification requirements have been met.

For the appeal of the rating of PTSD, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claims, including VA treatment records and private treatment records.  In addition, the Veteran was afforded VA examinations in February 2008 and July 2009 with respect to his service-connected PTSD.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The examiners performed mental status examinations, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not provided the Veteran with a VA examination to determine the existence or etiology of the claimed squamous cell carcinoma.  The Board finds, however, that such an examination is not required as there is no competent evidence that the skin disability diagnosed decades after the Veteran's discharge from service may be associated with his active service.  Although the Veteran is certainly competent to testify as to the presence of observable symptomatology, his testimony that he believes exposure to herbicides during service is the reason he developed squamous cell carcinoma many years after service does not meet the low threshold of showing a connection as he is not a medical professional, his contention is not supported by any medical evidence, and the medical literature, which will be discussed further below, reflects that the type of cancer experienced by this Veteran is not one that is acknowledged to be associated with the herbicides used by the United States in Vietnam during the Veteran's tour incountry.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, a remand for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) is not required.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

B.  Law and Analysis  

	1.  Service Connection

The Veteran alleges that he has squamous cell carcinoma of the left lower lip that is related to his exposure to herbicides during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  Id. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Id. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  
If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for squamous cell carcinoma of the left lower lip.  

The evidence of record shows that the Veteran was treated for squamous cell carcinoma of the left lower lip in 2003.  See private treatment records.  The Veteran testified that he currently has a scar of the lower lip as a result of the squamous cell carcinoma.  Therefore, he has current residuals of squamous cell carcinoma of the left lower lip, and the first element of the claim of service connection is established.
The Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  However, the Veteran does not have a disability that is shown to be associated with Agent Orange exposure.  Skin cancer is not listed among the disorders for which a presumption based on herbicide exposure is warranted under § 3.309(e) and, therefore, presumptive service connection for squamous cell carcinoma of the left lower lip is not warranted.

Although the Veteran is not entitled to service connection for skin cancer of the left lower lip under the presumptive provisions, this does not preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran's service treatment records are completely absent for any diagnosis, notation, or complaint regarding the Veteran's skin.  In fact, the Veteran testified that he was only treated for his skin cancer of the left lower lip beginning in the 2000s.  This gap in time weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

In addition, there is no medical evidence of record relating squamous cell carcinoma of the left lower lip or any residuals to the Veteran's active military service, to include as based on his exposure to herbicides.  In fact, the only positive evidence in this case consists of the Veteran's own personal contentions that his skin cancer is related to active service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In this case, however, although the Veteran may be competent to describe symptoms of skin cancer of the left lower lip, he is not competent to comment on the etiology of such a disease.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between skin cancer of the left lower lip and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between a current squamous cell carcinoma of the left lower lip and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Considering the evidence of record as a whole and the Veteran's credible testimony before the Board that he developed squamous cell carcinoma of the left lower lip many years after his discharge from service, the Board acknowledges that the Veteran genuinely believes that his squamous cell carcinoma is related to Agent Orange exposure during active military service.  There is, however, nothing in the record to support a finding that there is a link between the Veteran's service and the claimed disability.  Specifically, the medical literature and scientific findings considered by the Secretary in determining which disabilities shall be presumed to be caused by herbicides used in Vietnam do not reveal that any type of skin cancer has a positive association with herbicides.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Even if the Veteran's opinion is accorded some probative value, it does not outweigh the evidence of record which shows that the Veteran's residual squamous cell carcinoma of the left lower lip did not develop for many years after service and has not been medically associated with his period of service.  Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of squamous cell carcinoma of the left lower lip; there is no doubt to be resolved.  As such, service connection for residuals of squamous cell carcinoma of the left lower lip is denied.

	1.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  Id. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  Id. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In a claim for an initial increased rating, "staged" ratings may be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's PTSD is evaluated as 10 percent disabling prior to May 29, 2009 and 30 percent disabling from May 29, 2009 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), at 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

Here, the Board finds that the clinical evidence most nearly approximates the criteria for a 30 percent rating as it shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's PTSD symptoms include nightmares, depressed mood, sleep disturbance, social isolation, anger, irritability, hypervigilance, difficulty getting along with others, avoidant behavior, and increased startle response.  See Mauerhan, 16 Vet. App. at 442.  VA treatment records reveal that the Veteran consistently reported chronic sleep impairment with times of anxiety.  The July 2009 VA examination report shows that the Veteran reported nightmares and the examiner noted that the Veteran's mood was slightly depressed.  In addition, the examiner assigned a GAF score of 57, indicating a more moderate impairment, and explained that the Veteran's symptoms have been at the same level for the last several years.  Thus, the Veteran's occupational and social impairment more nearly approximates the criteria for a 30 percent disability rating.  Although the Veteran's PTSD was initially rated as 10 percent prior to May 29, 2009 and was described as mild at certain points during the appeal, in evaluating all of the evidence of record, including the July 2009 VA examiner's opinion that the Veteran's symptoms have been at the same level for the past several years, the Board finds that the Veteran's symptoms more nearly approximate mild to moderate social and occupational impairment for a 30 percent disability rating for the entire appeal period.  38 U.S.C.A. § 5107.  

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 57 to 65, with the majority of GAF scores noted as 61.  Although this score indicates mild impairment, it is very close to the GAF score of 60, which indicates moderate impairment.  In any event, the Board finds that the Veteran's reported symptoms and the medical evidence of record establishes a more moderate level of impairment, warranting a 30 percent disability rating.  

However, the Board notes that the Veteran's PTSD does not reflect occupational and social impairment that more nearly approximates the criteria for a rating in excess of 30 percent.  Specifically, as to the 50 percent criteria, the evidence does not show that the Veteran's disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  There is no evidence that he has panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Rather, the VA examination reports show that the Veteran had normal speech and adequate judgment and insight.  There is no evidence of any difficulties with memory.  With respect to establishing and maintaining relationships, although the Veteran has reported some social isolation, the Veteran is still married, he enjoys going on cruises with his wife, they go out to restaurants, and he socializes with family members.  In addition, the Board acknowledges the Veteran's depressed mood which could be considered a disturbance of motivation and mood as contemplated by the rating criteria.  However, although there is some evidence of difficulty establishing relationships and some disturbance of mood, the Board finds that the Veteran's overall disability picture, as shown by the medical evidence and the Veteran's own statements, does not more nearly approximates occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent rating.  

Furthermore, there is no evidence to support the assignment of a 70 percent disability rating.  The evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran does not experience suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); or the inability to establish and maintain effective relationships.  

The Veteran's disability picture also does not more nearly approximate the criteria for a 100 percent evaluation as he does not have total occupational and social impairment.  He does not demonstrate symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Thus, a 100 percent disability rating is not warranted.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his PTSD symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, the Board has considered the Veteran's reports of symptomatology in determining whether a higher disability rating is appropriate.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve nightmares, depressed mood, sleep disturbance, social isolation, anger, irritability, hypervigilance, difficulty getting along with others, avoidant behavior, and increased startle response.  Such impairment is contemplated by the appropriate rating criteria.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the 30 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 30 percent disability rating, but no more, for the entire appeal period under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the left lower lip is denied.  

Entitlement to an initial disability rating of 30 percent (but no higher) for service-connected PTSD is granted for the entire appeal period, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

The Veteran also seeks service connection for hypertension, an increased rating for a service-connected right wrist disability, and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

A.  VA Treatment Records

At the February 2011 hearing, the Veteran testified that he receives ongoing VA treatment for several of his claimed conditions.  The most recent VA records showing continuing treatment are from February 2011.  As VA treatment records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

B.  Hypertension

The Veteran seeks service connection for hypertension, which he claims is directly related to active service and/or causally related to or aggravated by his service-connected diabetes mellitus.  The VCAA provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Specifically, a VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A June 2007 VCAA notification letter substantially complied with VCAA notice requirements regarding a claim for direct service connection for hypertension; however, this letter did not specifically inform the Veteran of the requirements for proving a claim of secondary service connection.  Hence, the Veteran must be given this notice on remand.

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.

The medical evidence shows that the Veteran has hypertension and the Veteran is service-connected for diabetes mellitus.  However, the medical evidence of record is not sufficient to render a service-connection determination.  In this respect, the Board acknowledges that the Veteran was afforded a VA examination in February 2008 to address the etiology of his hypertension.  The examiner opined that the Veteran's hypertension was not related to his diabetes mellitus as review of the records failed to reveal a secondary cause for his hypertension; therefore, he concluded that the Veteran had essential hypertension.  However, the examiner did not address whether the Veteran's hypertension was aggravated by the service-connected diabetes mellitus.  Based on the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).



C.  Right Wrist Fracture with Degenerative Changes

Assistance under the VCAA includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran should be afforded a VA examination to determine the current severity of his service-connected right wrist fracture with degenerative changes.  The record shows that the Veteran was afforded an examination in October 2009.  However, during the February 2011 hearing, the Veteran testified that his disability had worsened since his last examination.  In light of the above, the Board finds that the issue should be remanded for a contemporaneous and thorough VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

D.  Peripheral Neuropathy

A February 2008 rating decision granted service connection for diabetes mellitus, type II, with peripheral neuropathy, both upper extremities and both lower extremities, evaluated as 20 percent disabling, effective May 31, 2007.  In a statement received by VA in April 2008, the Veteran expressed disagreement with the February 2008 rating decision's combining of peripheral neuropathy with diabetes and stated that he believed he should have separate ratings for peripheral neuropathy of each extremity.  A January 2009 Decision Review Officer decision and a statement of the case (SOC) granted separate compensable 10 percent evaluations for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity.  Each rating was effective May 31, 2007.  The January 2009 SOC indicated that these ratings comprised a partial grant of the benefit sought on appeal.  

In February 2009, VA received the Veteran's VA Form 9, Substantive Appeal.  In Box Number 9 on this form the Veteran checked the box indicating he wished to "appeal all of the issues listed on the statement of the case."  In Box Number 10, he stated that he only disagreed with the denial of the issues of PTSD, skin cancer, and hypertension.  This conflicting information made it unclear regarding whether the Veteran meant to continue to appeal the matters of entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities.  As noted in the Introduction, the undersigned sent the Veteran a letter in August 2011 asking him to clarify whether he wished to continue appeals of these issues.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  The letter stated that if a response was not received, the undersigned would proceed with the issues addressed in the SOC, including the matters regarding peripheral neuropathy of the extremities.  The Veteran did not respond to the letter; therefore, the Board will assume that he meant to continue his appeal of the matters concerning peripheral neuropathy of the bilateral upper and lower extremities.  

On the Veteran's February 2009 Form 9 the Veteran indicated that he wished to appear at a Board hearing at a local VA office.  The RO schedules Travel Board and videoconference hearings.  38 C.F.R. § 20.704.  Because the Board may not proceed with adjudication of the appeals concerning peripheral neuropathy of the extremities without affording him an opportunity for such a hearing, remand is required for the RO to schedule him for a hearing on these matters.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

E.  TDIU

Finally, the Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran has contended that he cannot work due, in part, to service-connected PTSD and service-connected right wrist fracture.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to clarify whether he wants a videoconference hearing or a Travel Board hearing on the matters of entitlement to initial increased ratings for peripheral neuropathy of the bilateral lower and upper extremities.  Thereafter, schedule him for a hearing pursuant to his clarification.  These matters should then be processed in accordance with established appellate procedure.

2.  Send the Veteran and his representative appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including an explanation of the evidence required to establish service connection for hypertension on a direct and secondary basis.  In addition, send the Veteran the appropriate application form for a claim for TDIU.

3.  Obtain all relevant ongoing VA treatment records dated since February 2011.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

5.  Schedule the Veteran for a VA medical examination for the purposes of determining the nature and etiology of his current hypertension.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that hypertension was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service- connected right wrist fracture with degenerative changes.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be discussed, as should any additional disability due to these factors.

7.  After conducting any additional development deemed necessary, readjudicate the claims, to include the issue of TDIU, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


